DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of claims 2-4 in the reply filed on January 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has added claims 5-18. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 4, 6, 7, 9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 4, it is unclear “performing ablation on a wall of the heart” is a necessary method of claim 4. Or is it merely a condition that so long as a method 
The term “optimal” in claim 6 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In re claim 7, what is the scope of “more parallel”? What is the scope of intimate tissue contact? 
In re claim 9, what’s the scope of “precise”? How precise is precise? 
In re claim 11, what’s the scope of “helps”? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 5, 10, 12, 13, 17, 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoon et al. (US 2009/0208143, hereinafter Yoon ‘143).
In re claim 2, Yoon ‘143 teaches a method for performing a procedure within a patient's body, comprising: introducing a distal end of a tubular member into a patient's body (fig. 16, 0088, 0111); placing a distal tip within a body lumen of the patient's body in contact with or in proximity to tissue adjacent the body lumen (fig. 16, 01111); directing illumination from the distal tip towards the tissue (0090-0092, 0096, 0108); acquiring optical signals corresponding to light reflected towards the distal tip within the body lumen (0090-0092, 0096, 0108, ); and analyzing the optical signals to determine the proximity of the distal tip relative to the tissue (0102-0105).
In re claim 5, Yoon ‘143 teaches wherein the optical signals are analyzed to determine both proximity and angle of the distal tip relative to the tissue (fig. 3, fig. 5, fig. 10, 0070-0074, 0097, 0102-0105).
In re claim 10, Yoon ‘143 teaches further comprising presenting on a graphical display a representation of the optical sensors arrayed on the distal tip (0066, fig. 1).
In re claim 12,  Yoon ‘143 teaches a method for performing a procedure within a patient's body, comprising: introducing a distal end of a tubular member into a patient's body; placing a distal tip within a body lumen of the patient's body in contact with or in proximity to tissue adjacent the body lumen; and activating a plurality of optical sensors on the distal tip such that the optical sensors direct illumination from the distal tip towards the tissue, acquire optical signals corresponding to light reflected towards the distal tip within the body lumen, whereupon one or more processors coupled to the 
In re claim 13, Yoon ‘143 teaches wherein the optical signals are analyzed to determine both proximity and angle of the distal tip relative to the tissue.
In re claim 17, Yoon ‘143 teaches wherein the optical signals are communicated to a graphical display, which presents a representation of the optical sensors arrayed on the distal tip (fig. 1).
In re claim 18, Yoon ‘143 teaches wherein the optical signals are further processed to present an output on the display indicating proximity of the distal tip to the tissue (fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon ‘143.
In re claim 3, it would have been obvious to try from Yoon ‘143 teaching (0088), to insert the device into area, wherein the body lumen comprises a chamber of the patient's heart (0088) when insert the device into the heart which will include at least one chamber in order to scan the inner surface of the heart where the device is located similar to the insertion shown in fig. 9 or 11 of Yoon ‘143.

Claims 4, 6, 9, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon ‘143 in view of Byrd et al. (US 2011/0028837, hereinafter Byrd ‘837).
In re claim 4, it would have been obvious that Yoon ‘143 can be used to have wherein the optical signals are analyzed before performing therapy [ablation] on [a wall of] the heart because Yoon ‘143 is used to image substantially all of at least a desired portion of the interior surface of the volume (abstract) and then discuss the possibility of therapy (0108, 0109). It would also have been obvious that a diagnostic analyze or tracking the tip must should be performed first before any therapy in order to ensure proper location of the therapy device and the condition of the target tissue. 
Byrd ‘837 teaches a similar optical device that can provide diagnostic imaging (0086, CCD/analyzer is for diagnostic) and then ablation on a wall of the heart (0012, 0065, 0068, 0083, 0098). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue. 
In re claim 6, Yoon ‘143 teaches further comprising: manipulating the tubular member based on information from the optical signals to adjust a position of the distal tip [to have optimal contact between an electrode on the distal tip and the tissue; and delivering energy to create a lesion in the tissue] (fig. 10), but fails to teach to have optimal contact between an electrode on the distal tip and the tissue; and delivering energy to create a lesion in the tissue. 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue. 
In re claim 9, Byrd ‘837 teaches wherein the optical signals are further analyzed to identify beating of the heart in a precise location adjacent the tissue (0020, 0078, 0090, 0099).
In re claim 11, Byrd ‘837 teaches wherein the representation helps see which portion of the distal tip corresponds to the optical signals (0079, note that Each optical fiber or cable can be coupled to one or more optical sensors, such as a CCD camera or PDA device. CCD cameras).

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon ‘143 and Byrd ‘837 in view of Kaiser et al. (US 2009/0198298, hereinafter Kaiser ‘298).
In re claims 7 and 14, Yoon ‘143 and Byrd ‘837 fail to teach wherein the tubular member is manipulated until the distal tip is more parallel to the tissue when multiple optical elements of the optical sensors report intimate tissue contact before delivering the energy to create the lesion; wherein the optical signals are analyzed to determine that the distal tip is oriented parallel to and in contact with the tissue. 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue, and to include the features of Kaiser ‘298 in order to move in sync with that portion of the heart wall and provide more enhance wall motion data. 

Claims 8, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon ‘143 and Byrd ‘837 in view of Harlev et al. (US 2012/0184863, hereinafter Harlev ‘863).
In re claim 8, Yoon ‘143 fails to teach teaches wherein optical signals are further analyzed to detect and measure localized cardiac contraction, which contraction correlates directly with electrical activity in the heart.
Byrd ‘837 teaches optical signals are further analyzed to detect and measure [localized cardiac contraction, which contraction correlates directly with] electrical activity in the heart (0020, 0078, 0099).

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue, and to include the features of Harlev ‘863 to guide the catheter ablation treatment of cardiac arrhythmia by providing information on the anatomy and cardiac excitation to help pinpoint the source of the arrhythmia. 
In re claim, 15, Yoon ‘143 and Byrd ‘837 fail to teach wherein the optical signals are further analyzed to create an electro-anatomical model of a heart of the patient.
Harlev ‘863 teaches wherein the optical signals are further analyzed to create an electro-anatomical model of a heart of the patient (0004, 0013, 0312, 0347, 0349, 0350, 0456-0457, 0459). Note that Byrd ‘837 teaches contact and non-contact mapping (0017, 0068) of the electrical circuit of the tissue. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue, and to include the features of Harlev ‘863 to guide the catheter ablation treatment of cardiac arrhythmia by providing information on the anatomy and cardiac excitation to help pinpoint the source of the arrhythmia. 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Yoon ‘143 to include the features of Byrd ‘837 in order to monitor the location and the treatment of a heart tissue, and to include the features of Harlev ‘863 to guide the catheter ablation treatment of cardiac arrhythmia by providing information on the anatomy and cardiac excitation to help pinpoint the source of the arrhythmia. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793